DETAILED ACTION


Claim Rejections - 35 USC § 103
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Steensgaard (US PGPUB # 20100114998) in view of Marron (US PGPUB # 20150378870).	With respect to independent claims 1, 10, 19 Steensgaard discloses: One or more non-transitory computer-readable media storing instructions which, when executed by one or more hardware processors, cause: 
              copying at least a first portion of a continuation stack [continuation passing style runtime useable as alternative to call stack, aka, continuation stack – Marron 0030] from a thread stack [copying/moving garbage collector moves portions/fragments of a stack - Steensgaard 0105, 0107; A garbage collector 102 scans the stack frame 110A. "Frame" in this application is used for convenience and may indicate a single frame, multiple frames, a section of frames, or other fragment of the stack - Steensgaard 0119; A thread program stack 108 (stack or mutator stack) comprised of stack fragments such as frames 110A-110N is shown – Steensgaard 0016] to a first object in memory [Moving garbage collectors include handle moving collectors, compacting collectors and copying collectors. Moving garbage collectors move objects and update pointers on the stack while scanning – Steensgaard 0105; at 508 the mutator attempts to insert the stack frame summary into the call stack summary data structure – Steensgaard 0044] [a summary data structure is understood to be a data structure comprised of objects which may also be referred to as records – Steensgaard 0071]; 
              copying at least a second portion of the continuation stack from the first object to the thread stack [if an object has moved, then a stack scan may be required to update all pointers on the stack to the object. – Steensgaard 0106;  a plurality of stack fragments/frames copied during moving garbage collection - Steensgaard 0105-0107; When objects are relocated, for example when using a copying garbage collector, the ApplyRecord( ) may be used to update pointer value – Steensgaard 0107]; 
              modifying at least the second portion of the continuation stack on the thread stack [modify contents of stack frame as necessary 516 – Steensgaard fig 5;  The stack scan only requires the mutator 104 to stop for short periods of time during the scan of a single stack frame, e.g. frame 110A. Because the size of a stack frame 110A is known at compile time, the amount of time required to scan the stack frame is bounded and predictable. When the mutator needs to use or modify a stack frame, the mutator first performs the scan and summarization of the stack frame if it is unscanned by the garbage collector. Stack scanning may be performed either by the collector or by the mutator - Steensgaard 0023]; 
              determining, based at least in part on whether the first object in memory is subject to a garbage collection barrier, whether to copy the modified second portion of the continuation stack to the first object in memory or to a second object in memory [a write barrier may be used as the basis upon which a determination is made as to where to copy a modified portion of a continuation stack - Marron 0083, 0085, 0087].
	Steensgaard does not explicitly disclose a ‘continuation stack’ and using a barrier as the basis upon which a determination is made as to where to copy a modified portion of a continuation stack. 
Nevertheless, in the same field of endeavor Marron teaches a system for time travel debugging in managed runtime environments (Marron title, abstract) wherein a continuation style runtime may be used to represent an execution state of a managed runtime as an interchangeable alternate to a call stack and may be used with various types of garbage collectors (e.g., generational garbage collector, copying garbage collector) (Marron 0030 in view of 0028).  Furthermore, a write barrier may be used as the basis upon which a determination is made as to where to copy a modified portion of a continuation stack (Marron 0083, 0085, 0087).   Therefore, Steensgaard/Marron teaches all limitations of the instant claim(s).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a ‘continuation stack’ to represent an execution state of a managed runtime in addition to using a barrier as the basis upon which a determination is made as to where to copy a modified portion of a continuation stack in the invention of Steensgaard as taught by Marron because it would be 
	With respect to dependent claim 2, 11, 20 Steensgaard/Marron discloses copying the modified second portion of the continuation stack to the second object in memory responsive to determining that the first object is stored in an area within memory that is subject to the garbage collection barrier [Only the objects identified by the write barrier component 506 as being modified since a last live-object snapshot are recorded by the snapshot capture component 206 - Marron 0083, 0085, 0087].
	With respect to dependent claim 3, 12 Steensgaard/Marron discloses copying the modified second portion of the continuation stack to the first object responsive to determining that the first object is stored in an area within memory that is not subject to the garbage collection barrier [Only the objects identified by the write barrier component 506 as being modified since a last live-object snapshot are recorded by the snapshot capture component 206 - Marron 0083, 0085, 0087].
	With respect to dependent claim 4, 13 Steensgaard/Marron discloses wherein copying the modified second portion of the continuation stack to the first object mutates the first object causing a position of at least one pointer in the first object to be changed [Steensgaard 0060, 0070, 0102].
	With respect to dependent claim 5, 14 Steensgaard/Marron discloses wherein the first portion of the stack is stored in an equivalent representation within the first object in memory and the thread stack. [A garbage collector 102 scans the stack frame 110A. "Frame" in this application is used for convenience and may indicate a single frame, multiple frames, a section of frames, or other fragment of the stack - Steensgaard 0119; A thread program stack 108 (stack or mutator stack) comprised of stack fragments such as frames 110A-110N is shown – Steensgaard 0016; Moving garbage collectors include handle moving collectors, compacting collectors and copying collectors. Moving garbage collectors move objects and update pointers on the stack while scanning – Steensgaard 0105].
With respect to dependent claim 6, 15 Steensgaard/Marron discloses wherein the first portion of the stack includes one or more stack frames [A garbage collector 102 scans the stack frame 110A. "Frame" in this application is used for convenience and may indicate a single frame, multiple frames, a section of frames, or other fragment of the stack - Steensgaard 0119; A thread program stack 108 (stack or mutator stack) comprised of stack fragments such as frames 110A-110N is shown – Steensgaard 0016; Moving garbage collectors include handle moving collectors, compacting collectors and copying collectors. Moving garbage collectors move objects and update pointers on the stack while scanning – Steensgaard 0105].
With respect to dependent claim 7, 16 Steensgaard/Marron discloses wherein the garbage collection barrier includes a write barrier for the first object that prevents a position of at least one pointer A write barrier may be used in many situations, including when the program performs a write via indirection through a pointer reference. Some programming languages permit a reference to point to a location on the stack, which in turn points to some heap object. One stack frame may thus point to a memory location in another stack frame. Languages that support passing parameters by reference (including C# or C++) generally support intra-stack references - Steensgaard 0028; To solve this problem, a write barrier on indirect stack access is used. One implementation is to modify the behavior of a special Microsoft Intermediate Language (MSIL) instruction that executes an indirect access. The barrier is activated by the collector when it raises the ScanRequest flag and may be deactivated for each mutator after the collector has finished scanning its stack. The barrier records the old value of the modified location, thus allowing the recording of the values in a true snapshot of the stack - Steensgaard 0103-0104].
With respect to dependent claim 8, 17 Steensgaard/Marron discloses moving the first object from a first area in memory that is not subject to the garbage collection barrier to a second area in memory that is subject to the garbage collection barrier responsive to determining that the first object has aged out of the first area in memory [memory management component 114 includes a write barrier component 506 in Exemplary Modification 2. The write barrier component 506 can be or include an object-based write barrier, for example. During execution of the managed program component 108 by the execution component 112, the write barrier component 506 can track older generation objects (e.g., objects in the old space) that are modified since a last live-object snapshot in the sequence. According to other examples, the write barrier component 506 can be or include card tables, memory spans, copy-on-write pages, or the like - Marron 0083, 0087].

Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Steensgaard/Marron in view of Frazier (US PGPUB # 20170177471).
With respect to dependent claim 9, 18 Steensgaard/Marron does not explicitly disclose a stop the world pause of a program, although by disclosing compacting garbage collectors & halted program execution (Marron 0028, 0073, 0082; Steensgaard 0001-0003), the functionality of such a pause in the context of performing a garbage collection operation appears to be suggested or implicitly taught by the cited art.  Nevertheless, in the same field of endeavor Frazier teaches real-time GC scheduling (Frazier title, abstract) wherein a stop the world pause of a program is disclosed as a known method for performing garbage collection. Thus the combination of cited art discloses performing a stop the world pause of a program [Frazier 0072]; during the stop the world pause, identifying a first set of pointers in one or more continuation objects that are in a first memory area that is not subject to the garbage collection barrier [Conventionally, when garbage collection is performed on an object storage area, applications using the object storage area are required to pause or halt execution. One reason for this is to determine whether the pointers to the objects used by the applications to access the objects are still valid, since the objects may have moved – Frazier 0003; the main heap walk-copy loop, starting at line 4, is a copying traversal of the live objects in the heap 118. To process each pointer, a type of a referenced record or array is determined at line 6 and the pointer is marked as visited at line 7. Next, an address (line 8) and contents of the record/array itself (line 9) are serialized into the buffer. Once this finishes, the walk-copy loop iterates over the pointer fields in the record or array using the Pointers function and the type of memory (line 10). Each non-null and unvisited child pointer (childptr) is added to the worklist – Marron 0068; Only the objects identified by the write barrier component 506 as being modified since a last live-object snapshot are recorded by the snapshot capture component 206 - Marron 0083, 0085, 0087]; after the stop the world pause, identifying a second set of pointers in one or more continuation objects that are in a second memory area that is subject to the garbage collection barrier [Only the objects identified by the write barrier component 506 as being modified since a last live-object snapshot are recorded by the snapshot capture component 206 - Marron 0083, 0085, 0087]; and identifying live objects based on the first set of pointers and the second set of pointers [stack 110 may be concurrently scanned and the pointer present in 110A may be concurrently summarized by the mutator 104. This summary of the pointer in the stack frame 206 is then inserted into the summary data structure 112 using an atomic insertion operation – Steensgaard 0022; The stack summary of each stack frame is added only once to the summary data structure 112. Eventually the summary data structure 112 contains a list of all pointers on the stack snapshot and it may be used by the collector as roots for a marking phase of garbage collection - Steensgaard 0025.  It is understood that the process of garbage collection is performed to identify/preserve live objects and to recycle/reclaim dead objects]. 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a stop the world pause to facilitate identification of live objects in the invention of Steensgaard/Marron as taught by Frazier because it would be advantageous for facilitating a compaction phase of garbage collection for the purpose of automatically recycling memory and preparing it for reuse (Frazier 0072 in view of 0003).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

NILSEN (US PGPUB # 20200310963) teaches: A method and a system for garbage collection on a system. The method includes initiating a garbage collection process on a system by a garbage collector. The garbage collector includes one or more garbage collector threads. The method also includes marking a plurality of referenced objects using the garbage collector threads and one or more application threads during a preemption point. The method includes replicating the referenced objects using the garbage collector threads and marking for replication any newly discovered referenced objects found by scanning the application thread stack from a low-water mark. The method also includes replicating the newly discovered referenced objects and overwriting any reference to the old memory location.
When responding to this Office Action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Marwan Ayash/              
Examiner, Art Unit 2133      

/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133